EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Drawings
The drawings were received on 17 May 2022.  These drawings are acceptable.
Specification
The new abstract was received on 17 May 2022.  This abstract is acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a movement amplifying actuation device comprises, inter alia, a first articulation comprising: a first portion flexible about an axis perpendicular to the principal axis and connected to the first beam at the second end of said first beam, a second portion flexible about an axis perpendicular to the principal axis and connected to the second beam at the first end of said second beam, a first rigid portion connecting the first and second flexible portions, a second rigid portion adapted to be positioned against a second fixed point, a third portion flexible about an axis perpendicular to the principal axis connecting the second beam to the second rigid portion at a pivot point of said second beam so that the assembly formed by the second rigid portion and the second beam forms a lever about said pivot point, said flexible portions and rigid portions being parts of a one-piece component.
Claims 2-20 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




21 May 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837